Case: 22-10020     Document: 00516383724         Page: 1     Date Filed: 07/06/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                         July 6, 2022
                                  No. 22-10020
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   Willie Ray Smith,

                                                           Plaintiff—Appellant,

                                       versus

   Summit Midstream Partners, L.L.C.,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:19-CV-1841


   Before Higginbotham, Higginson, and Engelhardt, Circuit
   Judges.
   Per Curiam:*
          Plaintiff Willie Ray Smith appeals the grant of summary judgment in
   favor of Defendant Summit Midstream Partners, LLC, (“Summit”) on his
   employment discrimination claims. We AFFIRM.



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10020     Document: 00516383724           Page: 2   Date Filed: 07/06/2022




                                    No. 22-10020


                                         I.
          Smith began his employment with Summit in September 2011 as a
   compressor operator at the company’s compression plant. In 2014, Smith
   began working as an amine operator (also referred to as a treater plant
   operator) at Summit’s then-newly opened amine plant. In April 2015, Smith
   expressed interest in an open position as a lead operator in the compression
   plant. Johnny Gonzales, a non-Black employee at the compression plant, was
   chosen over Smith for the lead operator position. On August 1, 2015, Smith
   was terminated from his position at Summit. At the time of Smith’s
   termination, there were two amine operators—Smith and Victor Spikes.
   Eldon Garrison and Michael Christopher supervised the amine operators.
   Smith was the only Black employee at the amine plant at the time of his
   termination.
          In December 2015, Smith filed a Charge of Discrimination with the
   Equal Employment Opportunity Commission alleging race discrimination in
   Summit’s failure to promote him to lead operator and in Summit’s decision
   to terminate him. The EEOC issued a right-to-sue letter on May 8, 2019.
          Smith filed suit against Summit in the Northern District of Texas in
   August 2019. He alleged, among other claims not at issue here, that he was
   passed over for the promotion to lead operator in the compression plant and
   was terminated in part because of his race. In December 2020, Summit filed
   a motion for summary judgment, which was initially denied by the district
   court. The case was then transferred by consent of the parties to a magistrate
   judge, who sua sponte reconsidered the order denying the motion and
   granted summary judgment in favor of Summit. The magistrate judge
   concluded that Smith failed to establish a prima facie case of race
   discrimination on both his wrongful termination and his failure-to-promote
   claims. Smith timely appealed.




                                         2
Case: 22-10020      Document: 00516383724          Page: 3   Date Filed: 07/06/2022




                                    No. 22-10020


                                         II.
          We review a grant of summary judgment de novo, applying the same
   standards as the district court. Thompson v. Microsoft Corp., 2 F.4th 460, 466
   (5th Cir. 2021). We will affirm the grant of summary judgment if “there is
   no genuine dispute as to any material fact and the movant [was] entitled to
   judgment as a matter of law.” Fed. R. Civ. P. 56(a). “We construe all
   facts and inferences in the light most favorable to the non-moving party when
   reviewing a summary judgment.” Burrell v. Dr. Pepper/Seven Up Bottling
   Group, Inc., 482 F.3d 408, 411 (5th Cir. 2007).
                                        III.
          Under the burden-shifting framework applicable to employment
   discrimination claims, a plaintiff must first establish a prima facie case of
   discrimination. McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973).
   To establish a prima facie case, a plaintiff must show that he
          (1) is a member of a protected group; (2) was qualified for the
          position at issue; (3) was discharged or suffered some adverse
          employment action by the employer; and (4) was replaced by
          someone outside his protected group or was treated less
          favorably than other similarly situated employees outside the
          protected group.
   McCoy v. City of Shreveport, 492 F.3d 551, 556 (5th Cir. 2007). The burden
   then shifts to the employer “to articulate some legitimate, nondiscriminatory
   reason for the” adverse action. McDonnell Douglas, 411 U.S. at 802; McCoy,
   492 F.3d at 557. If the employer meets this burden of production, the plaintiff
   must show that each proffered reason is actually a pretext for the
   discriminatory purpose. McCoy, 492 F.3d at 557.




                                         3
Case: 22-10020       Document: 00516383724            Page: 4     Date Filed: 07/06/2022




                                       No. 22-10020


                                            A.
          The court concluded that Smith failed to establish a prima facie case
   of race discrimination on his termination claim. In particular, the court found
   that Smith did not “identify proper comparators – individuals of a different
   race than him ‘under nearly identical circumstances’ who were treated more
   favorably.” Thus, the court concluded that Smith failed to meet his burden
   to show that he “was replaced by someone outside his protected group or
   was treated less favorably than other similarly situated employees outside the
   protected group.” McCoy, 492 F.3d at 556. On appeal, Smith focuses on the
   issue of pretext, which the court did not reach, and only indirectly addresses
   the court’s conclusion that Smith failed to identify a proper comparator. 1
          Regardless, the court’s conclusion that Smith failed to establish the
   fourth prong of the prima facie case was correct. We have held that two
   employees are “similarly situated” only if they “held the same job or
   responsibilities, shared the same supervisor or had their employment status
   determined by the same person, and [had] essentially comparable violation
   histories.” Lee v. Kansas City S. Ry. Co., 574 F.3d 253, 260 (5th Cir. 2009).
   The only other employee Smith proffered who meets the first two criteria is
   Spikes, the other amine operator, who was also supervised by Garrison and
   Christopher. However, Spikes, a white male, and Smith did not have
   “essentially comparable violation histories.” Id. Smith received counseling
   about his job performance on multiple occasions. Though Smith disputes
   one of these instances, he admitted in his deposition testimony that he had
   been counseled about job performance previously. There was no evidence


          1
            Smith does not argue in his initial brief on appeal that the court erred by
   concluding that Smith failed to show he was “replaced by someone outside his protected
   group.” McCoy, 492 F.3d at 556. Therefore, any challenge to that conclusion is deemed
   abandoned. Edwards v. Johnson, 209 F.3d 772, 775 n.1 (5th Cir. 2000).




                                             4
Case: 22-10020      Document: 00516383724          Page: 5   Date Filed: 07/06/2022




                                    No. 22-10020


   that Spikes had ever been disciplined or counseled about job performance,
   and Christopher wrote in a declaration that Spikes called Christopher
   multiple times per week to notify him that he was changing filters in the
   amine plant (one of the amine operators’ duties), whereas Smith only called
   him for the same reason two to three times over the course of several months.
   Here, the “‘difference between the plaintiff's conduct and that of those
   alleged to be similarly situated accounts for the difference in treatment
   received from the employer,’” and, thus, “the employees are not similarly
   situated for the purposes of an employment discrimination analysis.” Id.
                                         B.
          On Smith’s failure-to-promote claim, the court also concluded that
   Smith failed to establish a prima facie case of race discrimination. To
   establish a prima facie case of discrimination on a failure-to-promote claim,
          a plaintiff must show that (1) he is a member of a protected
          class; (2) he sought and was qualified for a position for which
          applicants were being sought; (3) he was rejected for the
          position; and (4) the employer either (a) hired a person outside
          of the plaintiff's protected class, or (b) continued to seek
          applicants with the plaintiff’s qualifications.
   Johnson v. PRIDE Indus., Inc., 7 F.4th 392, 406 (5th Cir. 2021). The court
   found that Smith failed to establish a genuine dispute of material fact on the
   second requirement, because he did not formally apply for the lead operator
   position and because he was not qualified for the position due to lack of
   mechanical experience. Smith argues that there was no formal application
   process and, again, only indirectly addresses the court’s conclusion that he
   was not qualified for the position.
          Even if Smith established a prima facie case of discrimination, he has
   not shown that Summit’s proffered reason for hiring Johnny Gonzales, who
   was outside Smith’s protected class, was pretextual. McCoy, 492 F.3d at 557.




                                         5
Case: 22-10020      Document: 00516383724           Page: 6   Date Filed: 07/06/2022




                                     No. 22-10020


   To prove the proffered reason was a pretext for racial discrimination, Smith
   could show either that “he is ‘clearly better qualified’ than” Gonzales or that
   Summit’s “proffered explanation is false or ‘unworthy of credence.’”
   Burrell v. Dr. Pepper/Seven Up Bottling Group, Inc., 482 F.3d 408, 412 (5th
   Cir. 2007) (citations omitted).
          Smith has not shown he was “clearly better qualified” than Gonzales.
   Id. In a declaration, Summit’s Senior Vice President, Operations, Dakota
   Lee, stated that Gonzales was hired over Smith based on “his performance,
   his work ethic, mechanical aptitude, willingness to make simple repairs, and
   leadership skills” and the fact that “Gonzales also already worked in the
   compression plant at the time Summit offered him the lead position.”
   Smith’s responds that he was either as or more qualified than Gonzales for
   the position based on Smith’s significant experience with Summit and more
   generally as a compressor operator. However, Smith does not address
   Gonzales’s qualifications or make a comparison between Gonzales’s
   qualifications and his own. Therefore, he cannot show that he was “clearly
   better qualified” than Gonzales, and that “the qualifications are so widely
   disparate that no reasonable employer would have made the same decision.”
   Martinez v. Tex. Workforce Comm’n-Civil Rights Div., 775 F.3d 685, 687-88
   (5th Cir. 2014) (quoting Moss v. BMC Software, Inc., 610 F.3d 917, 923 (5th
   Cir. 2010)). Aside from his own qualifications for the position, Smith makes
   no other argument on appeal that Summit’s proffered reason for hiring
   Gonzales was pretextual.     Therefore, Smith has also failed to show that
   Summit’s “proffered explanation is false or ‘unworthy of credence.’”
   Burrell, 482 F.3d at 412.
          On his wrongful termination claim, Smith failed to establish a prima
   facie case of race discrimination, and on his failure-to-promote claim, Smith
   failed to prove that Summit’s proffered non-discriminatory reason for hiring
   a person outside Smith’s protected class was pretextual.



                                          6
Case: 22-10020   Document: 00516383724        Page: 7   Date Filed: 07/06/2022




                               No. 22-10020


         Therefore, the judgment is AFFIRMED.




                                    7